UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4523
HERMAN HALL,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
                Margaret B. Seymour, District Judge.
                             (CR-01-353)

                      Submitted: January 30, 2003

                      Decided: February 6, 2003

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. HALL
                               OPINION

PER CURIAM:

   Herman Hall appeals his conviction by a jury for possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)
(2000). Counsel has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967). The Government did not file a reply
brief. Finding no reversible error, we affirm.

   On appeal, Hall contends that his Fourth Amendment rights were
violated when a state trooper searched him after a traffic stop, and
therefore the court erred in admitting the firearm found during the
search. Hall did not raise this issue below, we therefore review for
plain error. Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S.
725, 731-32 (1993). Our review of the record reveals that the search
was justified, the firearm found during the trooper’s search was
admissible, and the district court did not clearly err in admitting the
evidence. See United States v. Hensley, 469 U.S. 221, 235 (1985);
Terry v. Ohio, 392 U.S. 1, 30 (1968).

   Next, Hall contends that the evidence was not sufficient to support
his conviction. Construing the evidence in the light most favorable to
the Government, we find a reasonable trier of fact could have found
Hall guilty beyond a reasonable doubt. See Glasser v. United States,
315 U.S. 60, 80 (1942).

   Hall also contends that the district court gave the jury a coercive
Allen v. United States, 164 U.S. 492 (1896), charge. Because Hall
failed to object at trial, we review for plain error. Olano, 507 U.S. at
725. We conclude from the materials before us that the Allen charge
was not coercive, and find no plain error.

   Last, Hall contended at his sentencing hearing that the government
agent who testified before the grand jury misled the grand jury to
believe something about him that was not true. Any error in the pre-
sentation to the grand jury is harmless in light of the trial jury’s find-
ing that Hall’s guilt was established beyond a reasonable doubt. See
United States v. Mechanik, 475 U.S. 66, 70 (1986).
                        UNITED STATES v. HALL                          3
   Hall filed a pro se supplemental brief raising issues of destruction
of evidence in violation of his due process rights, and ineffective
assistance of counsel for failure to investigate the videotape destruc-
tion and fingerprint evidence on the firearm, and by filing an Anders
brief on appeal. We have reviewed the record and find these claims
meritless. See United States v. King, 119 F.3d 290, 295 (4th Cir.
1997) (ineffective assistance must conclusively appear from the
record); United States v. Sanders, 954 F.2d 227, 231 (4th Cir. 1992)
(rejecting a defendant’s due process claim based upon the erasure of
a potentially exculpatory videotape in the absence of showing bad
faith).

   We therefore affirm the judgment. In accordance with Anders, we
have reviewed the entire record in this case and have found no merito-
rious issues for appeal. We therefore affirm Hall’s conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED